Case: 1:19-cv-00940-SJD-KLL Doc #: 11 Filed: 06/10/20 Page: 1 of 1 PAGEID #: 50

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO
WESTERN DIVISION
Jamie D’Angelo,
Plaintiff(s),
Case Number: 1:19cv940
VS.
Judge Susan J. Dlott
Sisters of Charity, et al.,
Defendant(s).
ORDER

This matter is before the Court pursuant to the Order of General Reference in the United
States District Court for the Southern District of Ohio Western Division to United States Magistrate
Judge Karen L. Litkovitz. Pursuant to such reference, the Magistrate Judge reviewed the pleadings
and filed with this Court on May 5, 2020 a Report and Recommendation (Doc. 8). Subsequently,
the plaintiff filed objections to such Report and Recommendation (Doc. 9) and the defendants filed
a response to the objections (Doc. 10).

The Court has reviewed the comprehensive findings of the Magistrate Judge and considered
de novo all of the filings in this matter. Upon consideration of the foregoing, the Court does
determine that such Recommendation should be adopted.

Accordingly, defendant’s motion to dismiss (Doc. 6) is GRANTED. This case is hereby

TERMINATED from the docket of this Court.

IT 1S SO ORDERED.

bits 9. Whitt

Judge Susan J. Dlot¥
United States District Court

 
